            Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ESTEBAN LATORRES, JR.,                                         :

                          Plaintiff,                         :     OPINION AND ORDER

                 -v.-                                        :     19 Civ. 4507 (GWG)

                                                             :
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,                                     :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Plaintiff Esteban LaTorres, Jr. seeks review of the Commissioner of Social Security’s

(“Commissioner”) denial of his application for disability insurance and income benefits.

LaTorres and the Commissioner both moved for judgment on the pleadings. 1 For the reasons

stated below, LaTorres’s motion is granted.




        1
         See Motion for Judgment on the Pleadings, filed Dec. 20, 2019 (Docket # 18);
Memorandum of Law in Support of Motion for Judgment on the Pleading, filed Dec. 10, 2020
(Docket # 19) (“Pl. Mem.”); Cross Motion for Judgment on the Pleadings, filed Apr. 8, 2020
(Docket # 22); Memorandum of Law in Support of Cross Motion, filed Apr. 8, 2020 (Docket
# 23) (“Def. Mem.”); Reply Memorandum of Law in Opposition to Cross Motion, filed Apr. 14,
2020 (Docket # 24) (“Pl. Reply”); Reply Memorandum of Law in Support of Cross Motion, filed
May 13, 2020 (Docket # 25) (“Def. Reply”).
            Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 2 of 18




I. BACKGROUND

        A. Procedural History

        On September 17, 2015, LaTorres filed an application for social security disability

benefits and supplemental security income alleging a disability onset date of May 1, 2015. SSA

Administrative Record, filed Sept. 19, 2019 (Docket # 10) (“R.”) at 14, 125-26. His claims were

denied on December 23, 2015. R. 147-53. On December 29, 2015, LaTorres requested a

hearing before an administrative law judge (“ALJ”). R. 157. The hearing took place on March

29, 2018. R. 87, 89. On May 2, 2018, the ALJ denied LaTorres’s claims in a written decision.

R. 11-24. On March 12, 2019, the Appeals Council denied LaTorres’s request for review. R. 1-

3. On May 16, 2019, LaTorres filed this action seeking review of the Commissioner’s decision

(Docket # 1). 2

        B. Medical Evidence

        Both LaTorres and the Commissioner have provided detailed summaries of the medical

evidence. See Pl. Mem. at 2-7; Def. Mem. at 3-13. The Court directed the parties to specify any

objections they had to the opposing party’s summary of the record. See Scheduling Order, filed

Oct. 4, 2019 (Docket # 13) ¶ 5. While LaTorres did not object to the Commissioner’s summary,

the Commissioner objected to LaTorres’s summary as incomplete. See Def. Mem. at 3.

Accordingly, the Court adopts the Commissioner’s summary of the medical evidence, as

supplemented by LaTorres’s summary, as accurate and complete for purpose of the issues raised

in this suit,.



        2
         Although both physical and mental disabilities were raised before the Commissioner,
LaTorres seeks review of the Commissioner’s decision only as to his mental disabilities. See Pl.
Mem. at 2 n.5.
                                              2
         Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 3 of 18




         We discuss the medical evidence pertinent to the adjudication of this case in Section III

below.

         C. The Hearings Before the ALJ

         At the hearing held on March 29, 2018, LaTorres was represented by Jerry Ruiz. See

R. 87, 89. Appearing as a witness was a vocational expert (“VE”), Jacquelyn Schabacker. Id.

         LaTorres testified that he was forty-seven years old and lived in the Bronx, New York.

R. 93. He had previously lived in a shelter but was at that time living in supportive housing with

a roommate. R. 94. His living situation was “affecting [his] depression” because his roommate

was “using” and he had to watch to see who his roommate was bringing into the home. Id.

LaTorres testified that he “maintain[s] the house.” R. 96. He had “gained a lot of weight

because . . . [he’s] been so depressed,” R. 98, although he was seeing a nutritionist, R. 99.

LaTorres’s highest level of education was ninth grade, id., and he “was going to special ed

school” because of his dyslexia, R. 100. At the time of the hearing he was in a “postgraduate”

program. See id.

         The ALJ confirmed LaTorres’s onset date as May 1, 2015, and that he had not worked

since that date. R. 101. From 2003 to 2014, LaTorres was self-employed doing maintenance for

a private house, performing duties such as sweeping, mopping, taking out the trash, and

removing snow. Id. He had other jobs where he was performing similar maintenance. See

R. 102. LaTorres traveled to the hearing by train. R. 103.

         LaTorres explained that his “depression, anxiety, the . . . hallucinations . . . [t]he crying

spells . . . and hyperventilat[ing]” keep him from working. R. 106. He also testified that his

“memory’s [sic] not great anymore” and that his medication makes him “a little woozy” as well

as “forget a lot of things sometimes.” Id. He does “try to go out,” sometimes to see friends or
                                                3
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 4 of 18




walk to the park. R. 107. He has four children who live with their mother and he sometimes

communicates with them by text. R. 107-08.

       When asked about his drug and alcohol use, LaTorres testified that he “smoked

weed . . . about a week and half ago” but it is not his “choice of drug. It was just something that

was there and I took a drag, but I don’t drink and I really don’t smoke.” R. 108. He said the last

time he drank alcohol was in 2015 and he has remained sober with the help of his therapist and

outpatient programs. R. 109. LaTorres used to see his therapist once a month but now goes once

every two months. Id. His medication has “remained the same for a while” and “[i]t works

good” but does make him “drowsy, sleepy.” Id. LaTorres sometimes does not sleep well,

although his psychiatrist has prescribed medication to help him sleep. R. 110.

       LaTorres testified that he was hospitalized for a week in 2015 due to his mental health

conditions. R. 111. He has been back to the hospital since but was not admitted. Id. He

testified to currently feeling similar symptoms as when he was hospitalized for depression and

he has discussed his feelings with his counselors. R. 111-12. LaTorres stated that he “almost

gets to [the] point” where he feels like he might harm himself or someone else, but he puts on a

movie as a distraction. R. 112. LaTorres also experiences visual hallucinations that happen

“fairly often,” including the night before the hearing. Id. The medications he is on sometimes

help. R. 113.

       LaTorres testified that he could follow the storylines and understand what is happening in

the movies he watched. R. 113. When asked to describe his attention span, LaTorres stated that

he sometimes feels like “I’m out of there like I’m . . . somewhere else.” Id.




                                                 4
           Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 5 of 18




       LaTorres was asked about his treatment by Dr. Pena, 3 who he has seen since 2015.

R. 114. LaTorres testified that he has not missed any appointments with Dr. Pena recently. Id.

LaTorres also sees a counselor every two weeks at the same office. Id.

       The VE then testified. R. 115. She classified LaTorres’s past relevant work as a

housecleaner. R. 116. The ALJ then gave the VE the following hypothetical:

       [A]ssume an individual of the same age, education, and work experience as the
       claimant who has the following residual functional capacity: this person could
       perform work at all exertional levels; can understand and carry out simple and
       routine instructions in a low-stress job which is defined as having only occasional
       changes in the work setting and only occasional decision making required; this
       person cannot have or cannot perform fast-paced work such as assembly line
       work with strict production quotas, but can perform goal-oriented work that can
       be completed by the end of the work shift; and this person can have occasional
       interaction with supervisors, coworkers, and the general public.

R. 116-17. The VE testified that such an individual could not perform LaTorres’s past work as a

housecleaner. R. 117. There were, however, jobs in the national economy that such an

individual could perform that were described as “medium, unskilled” and included laundry

worker II, automobile detailer, and floor waxer. R. 117-18. The ALJ then added to the

hypothetical that the person “could lift and carry 20 pounds occasionally and 10 pounds

frequently; sit six hours; stand and/or walk six hours; never climb ladders, ropes, or scaffolds;

frequently climb ramps and stairs, stoop, crouch, kneel, crawl, and balance.” R. 118. The VE

testified that such a person could perform jobs such as photocopy machine operator, mail clerk,

and garment sorter. Id. However, if the individual was off task 15% of the time, there would be

no available jobs. R. 120. The same would be true if the person was consistently absent two or




       3
       The transcript refers to “Dr. Penya” but the record contains references to a “Dr. Pena.”
We assume “Pena” is the correct spelling.
                                              5
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 6 of 18




more days per month or could not interact with coworkers or the public, even incidentally.

R. 120-21.

       The VE testified that Dictionary of Occupational Titles does not cover the limitations

regarding absences, being off task, or having only occasional interaction with supervisors.

R. 121-22. Rather, for those circumstances, the VE answered the questions based on her

“professional experience, research, and education.” R. 122.

       D. The ALJ’s Decision

       The ALJ concluded that LaTorres was not disabled from his onset date — May 1, 2015

— through the date of the ALJ’s decision. R. 24. In her decision, the ALJ used the five-step

sequential evaluation process described in the Social Security Regulations for determining

whether an individual is disabled. R. 15-24; see also 20 C.F.R. §§ 404.1520(a); 416.920(a).

First, the ALJ found that LaTorres met the insured status requirements of the Act through March

31, 2019. R. 16. Next, the ALJ found that LaTorres did not engage in substantial gainful

activity during the relevant period. R. 17. The ALJ then found that LaTorres had the following

severe impairments: “major depressive disorder, generalized anxiety disorder, and mood disorder

not otherwise specified.” Id. The ALJ concluded these impairments “significantly limit the

ability to perform basic work activities.” Id.

       At step three the ALJ determined that LaTorres’s impairments or a combination of the

impairments did not meet or equal “the severity of one of the listed impairments in 20 CFR Part

404, Subpart P, Appendix 1.” R. 18 (citations omitted). The ALJ specifically considered the

criteria in listings 12.04 and 12.06 and considered the “paragraph B” criteria. Id. The ALJ

found that LaTorres had mild limitations in “understanding, remembering, or applying


                                                 6
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 7 of 18




information,” and “adapting or managing oneself”; and moderate limitations in “interacting with

others,” and “concentrating, persisting, or maintaining pace.” Id. This did not meet the criteria

listed in “paragraph B.” Id. The ALJ also considered the criteria listed in “paragraph C” but

found that LaTorres did not meet those criteria either. R. 18-19.

       Before moving to step four, the ALJ determined LaTorres had the RFC

       to perform a full range of work at all exertional levels but the claimant can
       understand and carry out simple and routine instructions in a low stress job, which
       is defined as having only occasional changes in the work setting, and only
       occasional decision making required. He cannot perform fast-paced work, such
       as assembly line work with strict production quotas, but can perform goal oriented
       work that can be completed by the end of the work shift. He can have occasional
       interaction with supervisors, coworkers, and the general public.

R. 19. In making this determination, the ALJ followed the two-step process in which she first

“determined whether there is an underlying medically determinable physical or mental

impairment(s) . . . that could reasonably be expected to produce the claimant’s pain or other

symptoms” and then evaluated “the intensity, persistence, and limiting effects of the claimant’s

symptoms to determine the extent to which they limit the claimant’s functional limitations.” Id.

       The ALJ considered LaTorres’s testimony regarding his depression, anxiety, and mood

disorder but determined that his “statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the medical evidence” and described

the elements of the record and of LaTorres’s testimony and demeanor that caused her to reach

this conclusion. R. 19-21. The ALJ also evaluated the opinion evidence in the record. R. 20-22.

This included the opinion of Dr. Pena who has “a long treating relationship with [LaTorres]

and . . . [a] specialty in psychiatry.” R. 21. According to the ALJ, Dr. Pena determined

LaTorres to have


                                                7
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 8 of 18




       marked limitations in getting along with coworkers without distracting them or
       showing extreme behaviors, moderate limitations in accepting criticism from
       supervisors, maintaining socially appropriate behavior, setting realistic goals,
       maintaining social functioning, the claimant will frequently have deficiencies in
       concentration, persistence, or pace, marked loss in remembering locations and
       work-like procedures, understanding and remembering short, simple, instructions
       and detailed instructions, maintaining regular attendance, being punctual,
       sustaining a routine without special supervision, dealing with stress of semi-
       skilled and skilled work, working in coordination with others without being
       unduly distracted, performing at a consisted pace without unreasonable rest
       periods, and has an [sic] extreme limitations in maintaining attention and
       concentration for two hour segments and completing a normal workday without
       interruptions for psychiatric symptoms.

R. 21 (citation omitted). The ALJ gave this opinion “some weight” but found that “this opinion

is not supported by the record since the claimant generally had normal mental status

examinations other than sometimes showing a depressed or anxious mood, and the records show

no change in medication or dosages over the course of his treatment, indicating stability.” Id.

(citation omitted). Dr. Pena also submitted a check-box opinion that the ALJ gave little weight

to because “it is not a full assessment of the claimants abilities and is contradicted by the

generally normal mental status examinations other than sometimes showing a depressed or

anxious mood.” Id. (citation omitted). Dr. Pena, along with counselor Carolyn Harden LCSW,

also submitted an opinion that LaTorres had “persistent depressive symptoms, feeling of

drowsiness, has numerous marked mental limitations, and will be absent more than three days

per month” but the ALJ gave that opinion little weight because it was “contradicted by treatment

records that show no side effects from medication and the generally normal mental status

examinations other than sometimes showing a depressed or anxious mood.” R. 22 (citations

omitted).

       The ALJ also gave “little weight” to the opinion of two consultants, Drs. Nikkah and


                                                  8
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 9 of 18




Bhutwala. See R. 21. According to the ALJ, consultative examiner Dr. Nikkah described

LaTorres as

       mildly limited in his ability to follow and understand simple directions and
       instructions, markedly limited in his ability to perform simple tasks
       independently, moderately limited in ability to maintain attention and
       concentration, markedly limited in his ability to maintain a regular schedule,
       mildly limited in his ability to learn new tasks, and markedly limited in his ability
       to perform complex tasks independently, make appropriate decisions, relate
       adequately with others, and appropriately deal with stress.

Id. (citations omitted). The limitations were attributed to “fatigue, distractibility, lack of

motivation, history of alcohol abuse.” Id. The ALJ discounted this opinion because the exam

was conducted before LaTorres’s “psychiatric admission where he received medication and

subsequently improved, as was reflected in the subsequent stable mental status examinations.”

Id. (citation omitted). According to the ALJ, Dr. Bhutwala opined that LaTorres had mild

paragraph “B” limitations and determined LaTorres to be “moderately limited in understanding

and remembering detailed instructions, maintaining attention and concentration for extended

periods, and sustaining an ordinary routine.” Id. (citation omitted). The ALJ discounted this

opinion, however, because “[w]hile the examiner has a psychiatric specialty and is familiar with

the disability program, . . . the examiner only reviewed four exhibits from the record and did not

review the claimant’s psychiatric admission and subsequent treatment.” Id. (citation omitted).

       At step four, the ALJ determined that LaTorres was unable to perform his past relevant

work as a house cleaner. R. 23. But, when she considered LaTorres’s age, education, work

experience, and RFC, the ALJ determined that “jobs that exist in significant numbers in the

national economy that” LaTorres could perform. R. 23. Such jobs included laundry worker,

automobile detailer, floor waxer, photocopy-machine operator, mail clerk, garment sorter, and


                                                   9
       Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 10 of 18




document addresser, among others. Id.

II. APPLICABLE LAW

       A. Scope of Judicial Review under 42 U.S.C. § 405(g)

       A court reviewing a final decision by the Commissioner “is limited to determining

whether the [Commissioner’s] conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013)

(per curiam) (citations and internal quotation marks omitted); accord Greek v. Colvin, 802 F.3d

370, 374-75 (2d Cir. 2015) (per curiam); see generally 42 U.S.C. § 405(g) (“The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”). “Even where the administrative record may also adequately support contrary

findings on particular issues, the ALJ’s factual findings must be given conclusive effect so long

as they are supported by substantial evidence.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)

(per curiam) (citation and internal quotation marks omitted). Thus, “[i]f the reviewing court

finds substantial evidence to support the Commissioner’s final decision, that decision must be

upheld, even if substantial evidence supporting the claimant’s position also exists.” Johnson v.

Astrue, 563 F. Supp. 2d 444, 454 (S.D.N.Y. 2008) (citing Alston v. Sullivan, 904 F.2d 122, 126

(2d Cir. 1990)).

       Importantly, it is not a reviewing court’s function “to determine de novo whether [a

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (citation and internal

quotation marks omitted); accord Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir.

2012). Rather, substantial evidence is “more than a mere scintilla.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938));


                                                10
       Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 11 of 18




accord Greek, 802 F.3d at 374-75; Burgess v. Astrue, 537 F.3d 117, 127-28 (2d Cir. 2008). “It

means — and means only — such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation

and internal quotation marks omitted). The “threshold for such evidentiary sufficiency is not

high.” Id. The Second Circuit has held that “[t]he substantial evidence standard means once an

ALJ finds facts, [a court] can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per

curiam) (emphasis in original) (citations and internal quotation marks omitted). “The role of the

reviewing court is therefore quite limited and substantial deference is to be afforded the

Commissioner’s decision.” Johnson, 563 F. Supp. 2d at 454 (citations and internal quotation

marks omitted).

       B. Standard Governing Evaluations of Disability Claims by the Agency

       The Social Security Act defines the term “disability” as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); accord id.

§ 1382c(a)(3)(A). A person will be found to be disabled only if it is determined that his

“impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” Id. §§ 423(d)(2)(A),

1382c(a)(3)(B).

       To evaluate a claim of disability, the Commissioner is required to examine: “(1) the


                                                 11
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 12 of 18




objective medical facts; (2) diagnoses or medical opinions based on such facts; (3) subjective

evidence of pain or disability testified to by the claimant or others; and (4) the claimant’s

educational background, age, and work experience.” Mongeur v. Heckler, 722 F.2d 1033, 1037

(2d Cir. 1983) (per curiam) (citations omitted); accord Brown v. Apfel, 174 F.3d 59, 62 (2d Cir.

1999) (per curiam); Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d 249, 260 (S.D.N.Y. 2016).

       Regulations issued pursuant to the Act set forth a five-step process that the Commissioner

must use in evaluating a disability claim. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see

also Burgess, 537 F.3d at 120 (describing the five-step process). First, the Commissioner must

determine whether the claimant is currently engaged in any “substantial gainful activity.” 20

C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). Second, if the claimant is not engaged in

substantial gainful activity, the Commissioner must decide if the claimant has a “severe

medically determinable physical or mental impairment,” id. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii), which is an impairment or combination of impairments that “significantly

limits [the claimant’s] physical or mental ability to do basic work activities,” id. §§ 404.1520(c),

416.920(c). Third, if the claimant’s impairment is severe and is listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, or is equivalent to one of the listed impairments, the claimant must be

found disabled regardless of his age, education, or work experience. See id.

§§ 404.1520(a)(4)(iii), 404.1520(d), 416.920(a)(4)(iii), 416.920(d). Fourth, if the claimant’s

impairment is not listed and is not equal to one of the listed impairments, the Commissioner must

review the claimant’s residual functional capacity (“RFC”) to determine if the claimant is able to

do work he or she has done in the past, i.e., “past relevant work.” Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv). If the claimant is able to do such work, he or she is not disabled. Id.


                                                 12
       Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 13 of 18




§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). Finally, if the claimant is unable to perform past

relevant work, the Commissioner must decide if the claimant’s RFC, in addition to his or her

age, education, and work experience, permits the claimant to do other work. Id.

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant cannot perform other work, he or she

will be deemed disabled. Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). The claimant bears the

burden of proof on all steps except the final one — that is, proving that there is other work the

claimant can perform. See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam).

III. DISCUSSION

       LaTorres raises two arguments for reversing the ALJ’s decision: (1) the ALJ did not give

proper weight to the medical opinion evidence and thus failed to properly determine LaTorres’s

RFC, and (2) the ALJ did not properly evaluate LaTorres’s subjective claims. See Pl. Mem. at

10-21; see also Pl. Reply. We address only the weight given to the medial opinions because this

issue by itself requires remand.

       LaTorres invokes the “treating physician rule.” 4 See Pl. Mem. at 10. Under the so-called

“treating physician” rule, in general, the ALJ must give “more weight to medical opinions” from

a claimant’s “treating source” — as defined in the regulations — when determining if the

claimant is disabled. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Treating sources, which

include some professionals other than physicians, see id. §§ 404.1527(a)(2), 416.927(a)(2), “may

bring a unique perspective to the medical evidence that cannot be obtained from the objective

medical findings alone or from reports of individual examinations, such as consultative



       4
         Although the SSA has eliminated the treating-physician rule, the rule still applies to
LaTorres’s case because his claim was filed before March 27, 2017. See Conetta v. Berryhill,
365 F. Supp. 3d 383, 394 n.5 (S.D.N.Y. 2019).
                                               13
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 14 of 18




examinations,” id. §§ 404.1527(c)(2), 416.927(c)(2). The Second Circuit has summarized the

deference that must be accorded the opinion of a “treating source” as follows:

       Social Security Administration regulations, as well as our precedent, mandate
       specific procedures that an ALJ must follow in determining the appropriate
       weight to assign a treating physician’s opinion. First, the ALJ must decide
       whether the opinion is entitled to controlling weight. “[T]he opinion of a
       claimant’s treating physician as to the nature and severity of [an] impairment is
       given ‘controlling weight’ so long as it ‘is well-supported by medically acceptable
       clinical and laboratory diagnostic techniques and is not inconsistent with the other
       substantial evidence in [the] case record.’” Burgess, 537 F.3d at 128 (third
       brackets in original) (quoting 20 C.F.R. § 404.1527(c)(2)). Second, if the ALJ
       decides the opinion is not entitled to controlling weight, it must determine how
       much weight, if any, to give it. In doing so, it must “explicitly consider” the
       following, nonexclusive “Burgess factors”: “(1) the frequen[cy], length, nature,
       and extent of treatment; (2) the amount of medical evidence supporting the
       opinion; (3) the consistency of the opinion with the remaining medical evidence;
       and (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409, 418
       (2d Cir. 2013) (per curiam) (citing Burgess, 537 F.3d at 129 (citing 20 C.F.R.
       § 404.1527(c)(2))). At both steps, the ALJ must “give good reasons in [its] notice
       of determination or decision for the weight [it gives the] treating source’s
       [medical] opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (per
       curiam) (quoting 20 C.F.R. § 404.1527(c)(2)). . . . An ALJ’s failure to
       “explicitly” apply the Burgess factors when assigning weight at step two is a
       procedural error. Selian, 708 F.3d at 419-20.

Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (brackets in original, ellipses added).

“Those good reasons must be supported by the evidence in the case record, and must be

sufficiently specific . . . .” Harris v. Colvin, 149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (internal

quotation marks and citation omitted).

       Accordingly, the Second Circuit has stated that it will “not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician[’]s

opinion and [it] will continue remanding when [it] encounter[s] opinions from ALJ[s] that do not

comprehensively set forth reasons for the weight assigned to a treating physician’s opinion.”

Halloran, 362 F.3d at 33; accord Estrella, 925 F.3d at 96; see also Greek, 802 F.3d at 375-77.

                                                 14
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 15 of 18




While a “slavish recitation of each and every factor [listed in 20 C.F.R. § 404.1527(c)]” is

unnecessary “where the ALJ’s reasoning and adherence to the regulation are clear,” Atwater v.

Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (summary order) (citing Halloran, 362 F.3d at 31-

32), even where the ALJ fails to explicitly apply the “Burgess factors,” a court may, after

undertaking a “‘searching review of the record,’” elect to affirm the decision if “‘the substance of

the treating physician rule was not traversed,’” Estrella, 925 F.3d at 96 (quoting Halloran, 362

F.3d at 32). The Commissioner is not required to give deference to a treating physician’s

opinion where the treating physician “issued opinions that are not consistent with other

substantial evidence in the record, such as the opinions of other medical experts.” Halloran, 362

F.3d at 32 (citation omitted). In fact, “the less consistent [a treating physician’s] opinion is with

the record as a whole, the less weight it will be given.” Snell v. Apfel, 177 F.3d 128, 133 (2d

Cir. 1999) (citing 20 C.F.R. § 404.1527(d)(4)); see also Veino v. Barnhart, 312 F.3d 578, 588

(2d Cir. 2002) (“Genuine conflicts in the medical evidence are for the Commissioner to

resolve.”) (citation omitted).

       Dr. Pena is a treating physician and he offered three opinions. See R. 21-22; cf. Def.

Mem. at 17-18. The ALJ gave Dr. Pena’s April 2016 medical source statement, see R. 828-833,

“some weight based on the long treating relationship with the claimant and [Dr. Pena’s] specialty

in psychiatry” but concluded that “this opinion is not supported by the record since the claimant

generally had normal mental status examinations,” R. 21 (citations omitted). The ALJ gave Dr.

Pena’s October 18, 2017, check-box opinion “little weight since it is not a full assessment of the

claimant’s abilities and is contradicted by the generally normal mental status examinations other

than sometimes showing a depressed or anxious mood.” Id. (citations omitted). The ALJ


                                                 15
        Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 16 of 18




likewise gave Dr. Pena and counselor Carolyn Harden’s October 18, 2017, medical source

statement “little weight since this opinion is contradicted by treatment records that show no side

effects from medication and the generally normal mental status examinations other than

sometimes showing a depressed or anxious mood.” R. 22 (citations omitted).

       We find the ALJ’s explanation for rejecting Dr. Pena’s opinions to be insufficient. The

ALJ dismisses Dr. Pena’s opinions, as well as the opinion from consultative examiner Dr.

Nikkah, by citing the “generally normal mental status examinations” contained in the record.

See R. 21-22 (citing R. 1130, 1132, 1145, 1150, 1155, 1158, 1163, 1166, 1169). While we

recognize that there may be circumstances where normal status examinations would allow an

ALJ to discount a treating source’s opinion, see generally Monroe v. Comm’r of Soc. Sec., 676

F. App’x 5, 8 (2d Cir. 2017) (summary order) (describing inconsistencies between treating

physician’s opinion and treating record and finding “[t]he ALJ comprehensively explained her

reasons for discounting [the doctor’s] medical source statement”), in this case the ALJ’s decision

gives no explanation of the ways in which the normal status findings contradict Dr. Pena’s very

specific opinions that covered disparate areas, see, e.g., Cirelli v. Comm’r of Soc. Sec., 2020 WL

3405707, at *11 (S.D.N.Y. May 7, 2020) (remanding where the ALJ, in affording less-than-

controlling weight to a treating source, failed to “identify what normal findings or denial of

symptoms he finds significant in the treatment notes identified”). The rejection of Dr. Pena’s

April 2016 opinion is wanting also because the ALJ said she was giving “some” weight to the

opinion without any hint as to what portions were being given weight and which were being

rejected outright.

       In the end, we do not have a sufficient explanation as to why the ALJ believed that the


                                                16
       Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 17 of 18




normal findings counteracted the specific marked limitations noted by Dr. Pena and what weight

was being given to which of Dr. Pena’s opinions. Thus, further explanation is needed.

       We note one further area of concern. Contrary to the ALJ’s statement that there was “no

change in medication or dosages over the course of [LaTorres’s] treatment,” R. 21, it appears the

record reflects such changes, compare R. 372 (prescribed “Remeron 15 mg po HS and Seroquel

50 mg po HS” on July 2, 2015); with R. 389 (noting prescription for Wellbutrin and Lithium on

Oct. 21, 2015); R. 455 (on Oct. 26, 2015, LaTorres was directed to stop taking Lithium); R. 851

(March 4, 2016, notes state “medications were changed today”); R. 858-59 (on Feb. 3, 2016,

prescription for Wellbutrin was increased); and R. 862 (on Jan. 6, 2016, prescription for

Benadryl added). 5

       As to LaTorres’s arguments challenging the ALJ’s evaluation of his subjective

symptoms, Pl. Mem. at 18-21, and the weight given to Dr. Nikkah, id. at 16-18, we do not

believe it necessary to address them inasmuch as they may be affected by any new findings or

analysis following remand.

IV. CONCLUSION

       For the foregoing reasons, LaTorres’s motion for judgment on the pleadings (Docket

# 18) is granted and the Commissioner’s motion for judgment on the pleadings (Docket # 22) is

denied. The case is remanded to the Commissioner for further proceedings consistent with this

Opinion and Order. The Clerk is requested to enter judgment.




       5
         Additionally, the ALJ observed that “the claimant had somewhat of an inconsistent
work history prior to his onset dated,” R. 20, though “the Commissioner concedes that Plaintiff
had consistent earnings overall,” Def. Mem. at 21.

                                                17
      Case 1:19-cv-04507-GWG Document 26 Filed 09/09/20 Page 18 of 18




      SO ORDERED.

Dated: September 9, 2020
       New York, New York




                                    18
